Title: To Thomas Jefferson from Barthélemy Faujas de Saint-Fond, 20 September 1803
From: Faujas de Saint-Fond, Barthélemy
To: Jefferson, Thomas


          
            
              Monsieur le president
            
            au muséum national d’histoire naturelle a paris, le 20 Septembre 1803
          
          J’ose prendre la liberté de recommander à vos Bontés un libraire qui va etablir un Commerce de librairie dans les etats unis de l’amerique; il a demeuré plusieurs annés a paris ches messieurs Levrault qui m’ont dit Beaucoup de Bien de lui, et qui lui feront parvenir les meilleur ouvrages, particulierement dans la classe des Sciences; il porte dailleurs avec lui un fond assés Considerable de Bons livres.
          J’eu l’honneur, il y a environ un mois de vous envoyer par un jeune americain qui frequentoit Beaucoup le jardin des plantes de paris, le premiere tome, d’un ouvrage de Geologie que je viens de publier, dans lequel já fait figurer plusieur animaux fossiles, parmi lesquels le megalonix du paragaÿ, qui est dans le Cabinet d’histoire naturelle de Madrid et dont vous avés trouvé des restes dans l’amerique Septentrionale; aussitot que le Second tome qu’on imprime, verra le jour, j’aurai l’honneur de vous le faire parvenir, en vous priant de vouloir le recevoir avec Bonté et Comme un homage de mon respect pour vos Connoissances dans les hautes parties de l’histoire de la nature.
          Je suis avec un profond respect Monsieur le president votre trés humble et trés obeissant Serviteur
          
            
              Faujas-st fond
            
          
         
          Editors’ Translation
          
            
              Mister President,
              National Museum of Natural History  Paris, 20 Sep. 1803
            
            I dare take the liberty of recommending to you a bookseller who is going to found a business in the United States of America. He lived in Paris for several years, working for the Levraults, who praise him highly. They will furnish him with the best works, especially in the sciences. He is already bringing a large stock of good books with him.
            About a month ago, I had the honor of sending you, through a young American who has spent considerable time in the Paris botanical garden, the first volume of a work of geology that I just published. In the book I depict several animal fossils, including the megalonyx from Paraguay, now at the natural history collection in Madrid. Remains of the megalonyx have also been found in North America. The second volume is in press. As soon as it is published, I shall have the honor of sending it to you. Please accept it with kindness and as a homage to your knowledge of the deepest realms of natural history.
            With deep respect, Mister President, I am your very humble and obedient servant.
            
              
                Faujas-st fond
              
            
          
        